The appellant’s petition for rehearing and suggestion for rehearing in banc were submitted to this Court. As no member of the Court requested a poll on the suggestion for rehearing in banc, and
As the panel considered the petition for rehearing and a majority of the panel being of the opinion that it should be granted,
IT IS ORDERED that the petition for rehearing is granted and the case is tentatively calendared for reargument at the June 1990 term of, Court.
Entered at the direction of Judge Murna-ghan, with the concurrence of Judge Chap*197man. Judge Northrop dissents from the granting of the petition for rehearing.